Order entered November 15, 2022




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-22-00823-CR

                      PETTIS LAMOND GAGE, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the 283rd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. F18-75773-T

                                      ORDER

      Before the Court is appellant’s November 9, 2022 motion to extend the time

to file his jurisdictional letter brief. We GRANT the motion and extend the time

for appellant to file his jurisdictional letter brief to December 9, 2022. The time to

file the State’s responsive letter brief is extended to December 30, 2022.


                                              /s/   ROBERT D. BURNS, III
                                                    CHIEF JUSTICE